FOURTH DIVISION
                               DOYLE, P. J.,
                          COOMER and MARKLE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     March 9, 2020




In the Court of Appeals of Georgia
 A19A2430. DIETZEN v. RADIOLOGY ASSOCIATES OF DO-086
     ATLANTA, P.C. et al.

      DOYLE, Presiding Judge.

      Joyce Dietzen filed a medical malpractice action against Dr. David Caldwell

and Radiology Associates of Atlanta, P. C. (“RAA”), following a uterine fibroid

embolization procedure performed by Dr. Caldwell, alleging that he violated the

standard of care by failing to provide her post-procedure care and that RAA was

vicariously liable for Dr. Caldwell’s negligence. The defendants moved for summary

judgment, and the trial court granted the motion. Dietzen appeals the judgment, and

we affirm for the reasons that follow.

             To prevail at summary judgment under OCGA § 9-11-56, the
      moving party must demonstrate that there is no genuine issue of material
      fact and that the undisputed facts, viewed in the light most favorable to
      the nonmoving party, warrant judgment as a matter of law. On appeal
      from the grant of summary judgment this Court conducts a de novo
      review of the evidence to determine whether there is a genuine issue of
      material fact and whether the undisputed facts, viewed in the light most
      favorable to the nonmoving party, warrant judgment as a matter of law.1


      So viewed, the record shows that on July 30, 2015, Dr. Caldwell performed a

uterine fibroid embolization on Dietzen. There were no complications during the

procedure, but in the days immediately thereafter, she experienced bloating, flu-like

symptoms, and worsening pain, and she called RAA many times to report the pain

and cramping. Dr. Caldwell was on vacation for eight days following Dietzen’s

surgery, but she spoke with other RAA employees, including other physicians.

Dietzen also saw doctors in her gynecologist’s office on August 5, 2015, and

September 9, 2015. On September 17, 2015, after Dietzen reported a fever and

discharge, Dr. Citron — another RAA physician — ordered an MRI for Dietzen. On

September 18, 2015, after reviewing the MRI results, Dr. Citron personally

accompanied Dietzen to her gynecologist’s office, which was in the same building.




      1
      (Citation and punctuation omitted.) Home Builders Assn. of Savannah v.
Chatham County, 276 Ga. 243, 245 (1) (577 SE2d 564) (2003).

                                         2
Dietzen had a hysterectomy on October 9, 2015, which revealed that her uterus had

ruptured.

      In July 2017, Dietzen filed a complaint for medical negligence without an

expert affidavit, alleging that Dr. Caldwell was negligent and that RAA was

vicariously liable for his negligence. In September 2017, Dietzen filed an amended

complaint with the accompanying expert affidavit of Dr. David Smoger pursuant to

OCGA § 9-11-9.1 (b). The defendants moved for summary judgment, and the trial

court granted the motion, concluding that Dr. Smoger, who offered the sole expert

testimony to support Dietzen’s claim, “testified that there was no standard of care

violation attributable to Dr. Caldwell.” This appeal followed.

      1. Dr. Caldwell. Dietzen contends that the trial court erred by granting

summary judgment to Dr. Caldwell. We disagree.

      In his expert affidavit attached to the amended complaint, Dr. Smoger averred

as follows:

      On July 30, 2015[,] Dr. Caldwell performed the [emobolization
      procedure] on Ms. Dietzen as planned. . . . Following the . . . procedure,
      Ms. Dietzen began to experience flu-like symptoms and vaginal
      discharge. She endured these symptoms for two to three weeks. Ms.
      Dietzen continuously attempted to contact Dr. Caldwell following the
      [procedure,] regarding these symptoms but initially received no

                                          3
      response. When Ms. Dietzen did get in touch with Dr. Caldwell’s office
      regarding these symptoms[,] she was told that they did not provide
      follow-up care[,] and Ms. Dietzen was referred to her OB/GYN for
      follow-up. . . .


      The applicable standard of care requires that the interventional
      radiologist should provide clinical follow-up care of a patient. . . . In my
      opinion, the failure to provide after-care following the [emobolization]
      procedure on July 30, 2015[,] violated the standard of care and did not
      exercise that degree of skill and care ordinarily employed generally,
      under similar conditions and like surrounding circumstances, in the care
      in treatment of Ms. Dietzen, and therefore deviated from the applicable
      standard of care. Specifically, the failure to provide after-care led to the
      infection and rupture of Ms. Dietzen’s uterus requiring the hysterectomy
      performed on October 9, 2015.2




      In his subsequent deposition, Dr. Smoger was questioned about his opinion

regarding Dr. Caldwell’s violation of the standard of care, and he conceded that Dr.

Caldwell did not violate the standard of care during the procedure. Dr. Smoger also

repeatedly admitted that he could not identify any standard of care violation by Dr.

Caldwell during the eight days he was on vacation following Dietzen’s procedure.


      2
          (Emphasis added.)

                                           4
According to Dr. Smoger’s deposition testimony, the sole standard of care violation

in this case occurred when an RAA physician other than Dr. Caldwell referred

Dietzen to gynecology for post-operative care.

      Dr. Smoger’s affidavit and deposition testimony is the sole evidence offered

by Dietzen to support her claim against Dr. Caldwell. In his deposition, Dr. Smoger

failed to establish any violation of the standard of care by Dr. Caldwell. And Dr.

Smoger’s affidavit similarly does not allege that Dr. Caldwell’s personal failure, as

distinguished from that of RAA, to provide aftercare to Dietzen violated the standard

of care.3 Accordingly, the trial court did not err by granting summary judgment to Dr.

Caldwell.4



      3
        And Dr. Smoger does not allege that Dr. Caldwell violated the standard of
care by failing to properly arrange for aftercare for Dietzen during his absence.
      4
        See Vaughan v. WellStar Health Sys., 304 Ga. App. 596, 602 (4) (696 SE2d
506) (2010) (affirming the grant of summary judgment to defendant hospital because
the plaintiff failed to establish that the nurses violated the standard of care); Collins
v. Dickman, 295 Ga. App. 601, 606-607 (4) (672 SE2d 433) (2008);
Bregman-Rodoski v. Rozas, 273 Ga. App. 835, 836-837 (616 SE2d 171) (2005)
(affirming the grant of summary judgment to the defendant based on the lack of
expert testimony that the defendant deviated from the requisite standard of care);
Bowling v. Foster, 254 Ga. App. 374, 377 (1) (a) (562 SE2d 776) (2002) (affirming
the grant of summary judgment to the defendant because the plaintiff failed to
produce testimony from any doctor or expert that the defendant deviated from the
standard of care).

                                           5
      2. RAA. Dietzen also argues that the trial court erred by granting summary

judgment to RAA. This enumeration is without merit.

      Dietzen’s claims against RAA are based solely upon its vicarious liability for

Dr. Caldwell’s purported negligence.5 Because Dietzen’s claims against Dr. Caldwell

fail, so does her vicarious liability claim against RAA.6 Accordingly, the trial court

properly granted summary judgment to RAA.

      Judgment affirmed. Coomer and Markle, JJ., concur.




      5
         Following the hearing, Dietzen moved to amend her complaint out of time,
seeking to add a claim “as justice requires” that “[t]he negligence of RAA is imputed
to Dr. Caldwell as [his] agent . . . under the doctrine of respondeat superior[,] and
RAA is negligent on its own behalf in failing to provide proper aftercare to [Dietzen].
. . .” The appellate record does not contain a ruling on the motion to amend, and
Dietzen does not challenge on appeal any ruling or failure to rule on the motion to
amend.
      6
         See Cechman v. Travis, 202 Ga. App. 255, 260 (4) (414 SE2d 282) (1991)
(“‘[If] the liability of a party is premised solely upon his vicarious liability for the
tortious actions of an agent and judgment is entered for the agent, the party alleged
to be vicariously liable is also entitled to judgment.’”), quoting Kornegay v. Mundy,
190 Ga. App. 433, 435 (2) (379 SE2d 14) (1989).


                                           6